                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF GEORGIA
                             COLUMBUS DIVISION

UNITED STATES FOR THE USE AND           *
BENEFIT OF METROPOWER, INC.
D/B/A COLUMBUS POWER,                   *

       Claimant,                        *
                                                  CASE NOS.
vs.                                     *
                                                  4:18-CV-1 (CDL)
                                                  4:18-CV-35 (CDL)
DARWIN NATIONAL ASSURANCE               *
COMPANY D/B/A ALLIED WORLD
INSURANCE COMPANY and GSC               *
CONSTRUCTION, INC.,
                                        *
       Respondents.
                                        *

                                   O R D E R

       MetroPower, Inc. brought two Miller Act actions against GSC

Construction,       Inc.   and   its   performance    bond   surety,   Darwin

National Assurance Company d/b/a Allied World Insurance Company.

Both actions are based on construction projects performed at

Fort Benning, Georgia.           The first project was the construction

of Buildings 2944 and 2945, and that project is the subject of

Case No. 4:18-cv-1. The second project was the construction of

Building 972, and that project is the subject of Case No. 4:18-

cv-35.     The parties agreed that both actions should be stayed

pending arbitration, and the Court granted the parties’ motions

to stay.      The arbitrator conducted a consolidated hearing on

both     matters,    receiving      documentary      evidence   and    hearing

testimony.      The arbitrator issued a written award concluding
that the weight of the evidence supports MetroPower’s position

with regard to both projects.          The arbitrator awarded MetroPower

$56,678.00 against GSC and Allied on the Building 972 project

and $68,691.00 against GSC and Allied on the Buildings 2944/2945

project.   Arbitrator Award 6, 10, ECF No. 25-1 in 4:18-cv-1 &

ECF No. 21-1 in 4:18-cv-35.            Both awards are against GSC and

Allied jointly and severally.

     GSC   and   Allied   filed    motions     to   vacate   the   arbitration

award (ECF No. 27 in 4:18-cv-1 & ECF No. 22 in 4:18-cv-35).

MetroPower filed motions to confirm the arbitration award and

for entry of judgment in accordance with the arbitration award

(ECF No. 29 in 4:18-cv-1 & ECF No. 24 in 4:18-cv-35).                       As

discussed below, the Court denies the motions                 to vacate and

grants the motions to confirm.

                                  DISCUSSION

     Both subcontracts at issue here state that they are subject

to   arbitration    pursuant      to   the   Georgia     Arbitration    Code,

O.C.G.A. §§ 9-9-1 to 9-9-18, and the parties agree that the

Georgia Arbitration Code is the governing statute.                    See Am.

Compl. Attach. 1, Subcontract § 16.1(d), ECF No. 14-1 in 4:18-

cv-1; Am. Compl. Attach. 1, Subcontract § 16.1(d), ECF No. 7-1

in 4:18-cv-35.     Under the Georgia Arbitration Code, the “court

shall confirm an award upon application of a party made within

one year after its delivery to him, unless the award is vacated


                                       2
or modified by the court as provided in this part.”                              O.C.G.A.

§ 9-9-12.          The Code “places strict limits on the scope of a

trial    court’s       review     of     an   arbitrator’s      award      and      on    any

subsequent review by an appellate court.”                       Brookfield Country

Club, Inc. v. St. James-Brookfield, LLC, 683 S.E.2d 40, 43 (Ga.

Ct. App. 2009).             The Code provides five exclusive grounds for

vacating an arbitration award based on the application of a

party who participated in the arbitration.                     See O.C.G.A. § 9-9-

13(b).        As the parties challenging the arbitration award, GSC

and    Allied       have    the   burden      “to    come   forward     with     evidence

establishing the existence of one of the . . . statutory grounds

for vacating the award.”               Greene v. Hundley, 468 S.E.2d 350, 353

n. 24 (Ga. 1996).

       Here, GSC and Allied rely upon one ground for vacating the

award:       the     “arbitrator’s       manifest      disregard      of      the      law.”

O.C.G.A. § 9-9-13(b)(5).               To establish manifest disregard of the

law,    GSC    and    Allied      must   establish      disregard     that       is      “both

evident      and    intentional.”        ABCO     Builders,    Inc.   v.    Progressive

Plumbing,          Inc.,    647    S.E.2d       574,   575     (Ga.     2007).            “An

[arbitrator]         that    incorrectly          interprets    the     law      has      not

manifestly disregarded it. It has simply made a legal mistake.

To manifestly disregard the law, one must be conscious of the

law    and     deliberately       ignore      it.”      Id.    (quoting       Montes       v.

Shearson Lehman            Bros., Inc., 128 F.3d 1456, 1461 (11th Cir.


                                              3
1997)).    “Therefore, to prove that a manifest disregard of the

law has occurred, a party wishing to have an arbitration award

vacated must provide evidence of record that, not only was the

correct    law     communicated    to     an      arbitrator,      but     that    the

arbitrator intentionally and knowingly chose to ignore that law

despite the fact that it was correct.”                  Id.   “[T]his showing is

an extremely difficult one to make[.]”                  Id.   A reviewing “court

is prohibited from weighing the evidence submitted before the

arbitrator, regardless of whether the court believes there to be

sufficient    evidence,     or    even    any     evidence,     to    support      the

award.”    Greene, 468 S.E.2d at 354.

    GSC      and   Allied   assert       that     the    arbitrator        manifestly

disregarded the law in two ways: (1) when he concluded that

MetroPower’s Miller Act payment bond claims were filed within

one year of MetroPower’s last work on the subcontracts and (2)

when he based the arbitration award on change orders that GSC

and Allied argue were unsigned.                According to GSC and Allied,

the “only credible evidence” before the arbitrator established

that the work was completed more than one year and one day

before    MetroPower    filed    its     Miller    Act    claims     and    that   the

change orders “largely were not signed by GSC or approved by the

Army.”     Resp’t’s Mot. to Vacate 10, ECF No. 27 in 4:18-cv-1.

Thus, GSC and Allied challenge the sufficiency of the evidence




                                         4
supporting the arbitrator’s award.1             That is not enough to vacate

the     arbitration    award.      Instead,      “there       must    be   concrete

evidence of [the arbitrator’s] intent [purposefully to disregard

the law] either in the findings of the arbitrator, if he or she

chooses    to   make   such    findings,   or    in   the     transcript     of   the

arbitration hearing.”          ABCO Builders, Inc., 647 S.E.2d at 576.

Here,    the    arbitrator’s    written    findings      do    not    evidence    an

intent to disregard the law.          Based on the Court’s review, the

record does not contain a transcript of the arbitration hearing,

and the parties did not point to anything else in the record

that indicates the intent of the arbitrator in reaching the

conclusion he did.       In the absence of “viable concrete evidence

that     the    [arbitrator]     purposefully         intended       to    disregard

applicable law,” it would be error to vacate the arbitrator’s

award.     Id. (affirming court of appeals’ decision to reverse the

ruling of a superior court vacating an arbitration award because

there was no evidence of a manifest disregard of the law).                        The

Court thus concludes that GSC and Allied did not meet their

burden of presenting evidence to establish a basis for vacating

the arbitrator’s award.



1
  Even if the Court were permitted to weigh the evidence and determine
whether MetroPower’s evidence supports the arbitrator’s award—which
the Court is not permitted to do—the Court could not do so based on
the present record because the parties did not point to a transcript
of the arbitration hearing or any of the documentary evidence that was
presented to the arbitrator.


                                       5
                                CONCLUSION

      For the reasons set forth above, the Court denies GSC and

Allied’s motions to vacate (ECF No. 27 in 4:18-cv-1 & ECF No. 22

in   4:18-cv-35).     The     Court    grants      MetroPower’s     motions    to

confirm   the   arbitration    award       and   for   entry   of   judgment   in

accordance with the arbitration award (ECF No. 29 in 4:18-cv-1 &

ECF No. 24 in 4:18-cv-35).             The Clerk is directed to enter

judgments in favor of MetroPower and against GSC and Allied,

jointly and severally, in the amount of $56,678.00 in 4:18-cv-35

and $68,691.00 in 4:18-cv-1.

      IT IS SO ORDERED, this 18th day of July, 2019.

                                           S/Clay D. Land
                                           CLAY D. LAND
                                           CHIEF U.S. DISTRICT COURT JUDGE
                                           MIDDLE DISTRICT OF GEORGIA




                                       6
